Exhibit PRESS RELEASE Massey Energy Company 4 North Fourth Street, Richmond, VA COMPANY CONTACT: Roger Hendriksen FOR IMMEDIATE RELEASE Director, Investor Relations October 30, 2008 (804) 788-1824 MASSEY ENERGY REPORTS THIRD QUARTER OPERATING RESULTS Third Quarter Highlights · Net income increased 152 percent to $54.0 million or $0.64 per diluted share · Net income excluding special charges increased 237 percent to $72.2 million · Produced coal revenue increased 28 percent to $666.4 million · Produced coal tons increased by 8 percent · Operating cash margin per ton increased 111 percent · Adjusted EBITDA increased 81 percent to $173.6 million · Financing transactions provided $610 million in additional liquidity Richmond, Virginia, October 30, 2008 - Massey Energy Company (NYSE: MEE) today reported net income of $54.0million or $0.64 per diluted share for the third quarter of 2008.These results compare to net income of $21.4 million or $0.27 per diluted share in the third quarter of 2007.Adjusted EBITDA for the third quarter was $173.6 million compared to $96.2 million in the same period a year ago.The year-over-year improvement was achieved as produced coal revenue increased by 28 percent to $666.4 million in the quarter driven by a 133 percent increase in favorably priced export shipments and a 25 percent increase in metallurgical coal shipments.Produced tons sold in the quarter remained level with last year’s third quarter at 10.3 million. The increased shipment levels of export and metallurgical coal, along with higher contracted sales prices, resulted in average produced coal revenue per ton of $64.59, up 27 percent compared to the third quarter of last year. Commenting on the Company’s third quarter results, Massey’s Chairman and Chief Executive Officer Don Blankenship said, “We are extremely pleased to have increased production by 8 percent in a difficult environment.Further, as revenue per ton has increased, we have worked very hard to control costs.This positive combination enabled us to more than double our operating cash margin per ton and increase adjusted EBITDA by more than 80 percent compared to the third quarter of last year.We believe the year-over-year improvement is an indication of the increasing earnings power and value of our Company and we expect the next several quarters to be even stronger.” The reported net income for the third quarter was negatively impacted by the following pre-tax special charges:$15.2 million related to the Company’s tender for and redemption of $313 million of its 6.625% senior notes due 2010 ($6.1 million of which was non-cash interest expense), $5.8 million related to the Wheeling Pitt litigation, and $6.5 million impairment on an investment in the Reserve Primary Fund money market fund (“Primary Fund”).Massey’s net income excluding special charges for the third quarter was $72.2 million or $0.86 per diluted share. Massey’s third quarter operating cash margin per ton of $15.82 represented an increase of 111 percent compared to the operating cash margin per ton of $7.49 reported in the third quarter of 2007.The increased cash margin was achieved as revenue per ton increased by 27 percent and cost increases were held to a more moderate 13 percent. Average cash cost per ton for the third quarter was $48.77 compared to $43.26 in the third quarter of 2007.The increase was due to higher sales related costs on the higher realized prices and higher labor and diesel fuel costs which more than offset lower SG&A resulting from reduced stock-based compensation accruals. For the first nine months of 2008, Massey generated produced coal revenue of $1.92 billion and recorded net income of$2.6 million or $0.03 per diluted share.These results included second and third quarter pre-tax charges of $245.3 million and $5.8 million, respectively, related to the ongoing litigation with Wheeling-Pittsburgh Steel Company (“WP litigation charge” - see note 2) and the third quarter special charges related to our refinancing and the loss on short term investments. Net income excluding special charges for the first nine months of 2008 was $204.6 million or $2.49 per diluted share.This compared to $1.56 billion in produced coal revenue and $89.0 million in net income or $1.10 per diluted share in the first nine months of 2007.Adjusted EBITDA of $501.9 million in the first nine months of 2008 was up 50 percent compared to EBITDA of $334.3 million in the first nine months of 2007.For a reconciliation of non-GAAP measures see the notes to the accompanying financial tables. 3rdQuarter Comparative Statistics 3rd Qtr.2008 2nd Qtr.2008 3rd Qtr. 2007 Produced tons 10.4 10.5 9.6 Produced tons sold (millions) 10.3 10.8 10.3 Produced coal revenue ($ millions) $ 666.4 $ 710.3 $ 521.9 Produced coal revenue per ton $ 64.59 $ 65.78 $ 50.75 Average cash cost per ton $ 48.77 $ 49.84 $ 43.26 Adjusted EBITDA ($ millions) $ 173.6 $ 199.0 $ 96.2 First Nine Months Comparative Statistics 2008 2007 Produced tons 30.9 30.3 Produced tons sold (millions) 30.8 30.3 Produced coal revenue ($ millions) $ 1,920.0 $ 1,557.8 Produced coal revenue per ton $ 62.43 $ 51.46 Average cash cost per ton $ 48.16 $ 42.77 Adjusted EBITDA ($ millions) $ 501.9 $ 334.3 Expansion Update As planned, Massey’s expansion work intensified in the third quarter.Massey’s Mammoth resource group opened one new mine and continued construction on another mine, which is scheduled to begin production in the fourth quarter.Mammoth also installed a direct coal system enabling it to receive coal from other Massey mines, mix and blend metallurgical and steam products, and ship the coal on the Norfolk Southern railway or via barge on the Kanawha River.In addition, Mammoth completed a 12 mile belt system that will allow all coal produced at Mammoth to be transported directly to the processing plant on belts, eliminating the need for 360 daily truckloads of raw coal on public highways and saving an estimated $10.0 million per year. Massey’s Green Valley resource group opened a new mine in the Sewell seam during the third quarter, which is currently producing high quality metallurgical and industrial coal.Green Valley is also currently evaluating plans to begin mining at the recently acquired Mountaineer #2 mine. Additional notable expansion efforts include the start-up of the Hess Creek surface mine at the Knox Creek resource group and the Tate Run surface mine at the Nicholas Energy resource group, and the deployment of additional excavators, dozers, loaders and trucks at the Progress Energy and Edwight resource groups. In the 12 months since Massey announced its expansion plans, the Company has opened 15 new mines and added 7 new underground miner sections at existing mines.The Company has also deployed6 new large excavators and support equipment as well as 3 new highwall miners at its surface operations.In all, Massey has expanded production at 9 of its existing resource groups, started up the new Inman resource group and provided employment for nearly 900 additional miners. The Company also recently broke ground on yet another new resource group called Coalgood on the CSX railroad in Harlan County, Kentucky. Coal Market Overview Market prices for Massey’s products were strong in the third quarter. · Eastern U.S. steam coal prices remained significantly higher during the third quarter of 2008 as compared to the third quarter of 2007.Prices declined modestly, however, compared to the end of the second quarter of 2008.Pricing for prompt delivery NYMEX spec coal was approximately $121.00 on September 30, 2008, an increase of 178 percent compared to the end of the third quarter of 2007, but down 14 percent compared to June 30, 2008. · Prices for high quality metallurgical coals remained in excess of $300 FOBT in the third quarter. · Global economic uncertainty has caused the volume of coal transactions to decline in recent weeks.Because of the very small number of trades being conducted, it is difficult to gauge the coal pricing environment and the true underlying demand for coal. · We are unable to forecast with any level of certainty the impact the financial crisis and any recession might have on coal prices going forward.Massey is very well positioned, however, in terms of its balance sheet, its market position, and its operating performance to take advantage of either weak or strong coal market conditions and to increase shareholder value. Massey does believe the demand for Central Appalachian coal is more stable than the supply for the foreseeable future due to the following factors: · Total Central Appalachian coal production is constrained by increasing regulatory requirements and activity, depletion of reserves, a tight labor market and high capital costs for equipment and development. · Coal burn at utilities in the southeastern United States was down 5.3 percent through the first 9 months of the year due in large part to mild summer temperatures.Utility receipts of coal, however, were down 11.2 percent.As a result, coal stock piles in terms of days of burn are down 29.3 percent compared to the same period last year and this trend has to be reversed. · The quality of Central Appalachia coal allows it to enjoy significant market diversity and its proximity to sea ports makes it a highly desirable source of energy to fill the growing demand in the Atlantic Basin. · Steam coal export volumes by U.S producers have continued to be strong as rapidly growing Asian energy demands have impacted the supply and demand balance for steam coal in the Atlantic Basin.Total steam coal exports are up 61.8 percent through the first 8 months of the year.The greatest increase in steam coal exports has come from the Southeast Atlantic ports consisting almost exclusively of Central Appalachia coal. · Economic expansion in the world’s largest developing countries continues.In the longer term, the economic development is driving higher demand for steel, significantly increasing the global demand for metallurgical coal produced in Central Appalachia. · Total U.S. exports of metallurgical coal have increased 30.5 percent year-to-date with over half of the exports being shipped through Southeast Atlantic ports. · Vertical integration by steel producers has and will likely continue to drive consolidation within global metallurgical coal production and could result in additional supply constraints. Guidance and Commitments The Company projects produced coal shipments for the full year 2008 will be approximately 41.5 million tons, with average produced coal realization between $64.00 and $65.00 per ton.Excluding the WP litigation charges incurred during the year, average cash cost per ton in 2008 is expected to be between $48.00 and $49.50.Other income is expected to be between $50 and $75 million. For 2009, Massey expects produced coal shipments to be in the range of 46 to 48 million tons, 11 to 13 million tons of which will be of metallurgical quality.For the total tons shipped, the average price is expected to be in the range of $78.00 to $82.00 per ton.The Company currently has approximately 5 million unsold or unpriced tons for 2009, substantially all of which are of metallurgical quality.Average cash cost per ton for 2009 is expected to be in the range of $48.00 to $54.00. Based on current coal market conditions and the Company’s expansion plans, Massey expects to ship approximately 50 million tons in 2010, 14 million tons of which are expected to be of metallurgical quality.The Company has approximately 30 million unsold or unpriced tons for 2010, of which approximately 12 million tons are of metallurgical quality. Current expectations are that 2010 average price realization will be in the range of $90.00 to $130.00 per ton. Changes to Company issued guidance are summarized below: 2008 2009 2010 (In millions except per ton amounts) Previous Estimate Current Estimate Previous Estimate Current Estimate Previous Estimate Current Estimate Shipped Tons 41.5 to 43.0 Approx. 41.5 46.0 to 48.0 46.0 to 48.0 50.0 50.0 Average Price/Ton $65 to $66 $64 to $65 $84.00 to $92.00 $78.00 to $82.00 $115.00 to $132.00 $90.00 to $130.00 Cash Cost/Ton $47.00 to $50.00 $48.00 to $49.50 $52.00 to $60.00 $48.00 to $54.00 CAPEX (approx) $650 $650 to $700 $500 Other Income $20 to $100 $50 to $75 $0 - $100 Liquidity and Capital Resources During the third quarter Massey completed major financing transactions that served to improve the Company’s already strong balance sheet and add significant liquidity.In concurrent public offerings, Massey sold 4.4 million shares of Company stock and issued $690 million in convertible notes.The proceeds totaled $959 million excluding broker fees.A portion of the proceeds was used to repurchase $313 million in aggregate principal amount, or approximately 93.5% of its 6.625% senior notes due 2010. Massey ended the month of September 2008 with $666.3 million in cash and cash equivalents compared to $351.9 million at June 30, 2008, and a $211.4 million investment in the Reserve Primary Fund, which is classified as Short-term investments.The Company also had $101.2 million available on its asset-based revolving credit facility at September 30, 2008. The cost of the investment in the Primary Fund was $217.9 million.In mid-September, the net asset value of the Primary Fund decreased below $1 per share as a result of the Primary Fund’s valuing at zero its holdings of debt securities issued by Lehman Brothers Holdings, Inc., which filed for bankruptcy on September 15, 2008.Accordingly, the Company recorded a $6.5 million impairment to recognize our pro rata share of the estimated loss in this investment in Loss on short-term investment.Massey expects distributions will occur as the Primary Fund’s assets mature or are sold.Based on information received from the Primary Fund, the Company expects to receive approximately $102 million in the initial distribution this week. Total debt at September 30, 2008 was $1,484.9 million compared to $1,104.6 million at December 31, 2007.Massey's total debt-to-book capitalization ratio declined to 58.3 percent at September 30, 2008 compared to 58.5 percent at December 31, 2007. After deducting available cash and short term investments of $877.7 million and restricted cash of $96.0 million, which supports letters of credit and other obligations, net debt totaled $511.2 million. Total net debt-to-book capitalization declined to 32.5 percent at September 30, 2008 compared to 45.1 percent at December 31, 2007. As a result of the continuing expansion efforts, capital expenditures increased to$230.3million in the third quarter of 2008 compared to $60.1 million in the third quarter of 2007.The expansion work is scheduled to continue at an accelerated rate through the fourth quarter of the year.Full year 2008 capital expenditures will be in the range of $650 million to $700 million. Depreciation, depletion and amortization (DD&A) was$65.2million in the third quarter of 2008 compared to$60.9million in the third quarter of 2007.DD&A is expected to be in the range of $255 million to $260 million for the full year 2008. Conference Call, Webcast and Replay Members of the Company’s senior management will hold a conference call to discuss the second quarter results and operations on Friday, October 31, 2008, at 11:00 a.m.
